significant index no third party contact members of congress department of the treasury internal_revenue_service washington d c tax exempt and government entities sec_67 oh in re industry union - ‘this letter constitutes notice that conditional approval has been granted for your request for a 10-year extension for amortizing the plan’s unfunded liabilities described in sec_412 of the internal_revenue_code code and sec_302 of the employee_retirement_income_security_act_of_1974 erisa the extension is granted for the amortization period for alnortizing unfunded liabilities of the plan for the plan_year beginning date the extensions of the amortization periods of the unfunded liabilities of the plan have been granted in accordance with sec_412 of the code and sec_304 of erisa sec_412 of the code and sec_304 of erisa authorize the secretary to extend the period of time required to amortize any unfunded_liability described in sec_412 of the code and sec_302b of erisa of a plan for a period of time not in excess of years if the secretary determines that such extension would carry out the purposes of erisa and would provide adequate protection for participants under the plan and their beneficiaries and if the secretary determines that the failure to permit such extension would result in a a substantial risk to the voluntary continuation of the plan or b a substantial curtailment of pension benefit levels or employee compensation and be adverse to the interests of plan participants in the aggregate in addition the plan has experienced a significant sec_101 of reorganization plan no of 1979_1_cb_480 transferred the authority for issuing rulings under sec_304 of erisa from the secretary of labor to the secretary_of_the_treasury accordingly the amortization periods for the unfunded liabilities of the plan are extended as described above under sec_412 of the code and sec_304 of erisa the plan is a multiemployer defined_benefit_plan jointly sponsored by the union and employers in the industry the interest rate applicable for the remaining amortization periods of the amortization bases for which extensions would be granted is the rate determined under sec_6621 of the code as of date the value of the assets of the plan was approximately equal to of the present_value of accrued_benefits under the plan the plan's funded status has substantially deteriorated in recent years primarily as a result of investment losses over the previous three plan years deterioration in the number of active participants as the industry is currently enduring a period of severe contraction in response the plan has reduced future benefit accruals and has instituted a lawsuit against the former plan actuary in an effort to recoup losses_incurred due to what it perceives to be the inappropriate advice given by the connection in connection with prior benefit improvements however if amortization period extensions are not granted the plan will experience a funding deficiency for the plan_year ending april absent what the plan sponsors represents to be are unaffordable contribution rate increases sec_418 of the code provides that a multiemployer_plan is in reorganization fora plan_year if the plan’s reorganization index for that year is greater than zero sec_418 provides that a plan's reorganization index for any plan_year is the excess of a the vested benefits charge for such year over b the net charge to the funding_standard_account for such year sec_418 of the code provides that for purposes of that subpart the vested benefits charge for any plan_year is the amount which would be necessary to amortize the plan’s unfunded vested benefits as of the end of the plan_year in equal annual installments a over years to the extent such benefits are attributable to persons in pay status and b over years to the extent such benefits are attributable to other participants - sec_418b of the code provides that except as otherwise provided in that section for purposes of that subpart the minimum contribution requirement for a plan_year in which a plan is in reorganization is an amount equal to the excess of a the sum of i the plan’s vested benefit charge for the plan_year and ii the increase in normal_cost for the plan_year determined under the entry age normal funding method which is attributable to plan amendments adopted while the plan was in reorganization over b the amount of the overburden credit if any determined under sec_418c for the plan_year lf amortization period extensions are granted the plan will have a reorganization index greater than zero for the plan_year beginning may _- accordingly the minimum_required_contribution for that plan_year will be determined in accordance with sec_418b of the code if what the plan sponsors represents to be affordable contribution rate increases are implemented the plan will not experience funding deficiencies and the value of the assets of the plan will gradually approach the value of the accrued_benefits of the plan accordingly extensions would not be adverse to the participants in the aggregate however because the prospects for recovery are uncertain and because of the funded_percentage of the plan we are granting these extensions subject_to the conditions listed below the plan’s funded ratio calculated by dividing the plan’s market_value of assets by its actuarial accrued liability computed using the unit credit method and the plan assumptions as of date is a b noless than for each valuation_date from date through date inclusive for each valuation_date subsequent to date no less than greater for example than the floor funded ratio as of the previous valuation_date because the floor funded ratio as of date i sec_78 the funded ratio must be at least as of date and as of date a notional credit balance is maintained such that the credit balance is at least as large as the accumulation at the plan's valuation rate of the amortized at the plan’s valuation rate over a period of years differences between the amortization payments of the extended bases amortized at the sec_6621 rate and the amortization payments of such bases had such bases been extended and amortized at the plan’s valuation rate and had the plan not been in reorganization such notional credit balance to be determined as the credit balance that the plan would have otherwise achieved absent the provisions of sec_418 notwithstanding sec_418d of the code the plan may not be amended in accordance with that section to reduce or eliminate accrued_benefits attributable to employer contributions which under section 4022a b of the employee_retirement_income_security_act_of_1974 are not eligible for the pension benefit guarantee corporation’s guarantee for each plan_year that the extension remains in effect starting with the plan a copy of the actuarial valuation report for each year beginning may plan_year will be provided to this office by january of the second following calendar_year at the address below you agreed to these conditions in a letter dated date if any one of these conditions is not satisfied the approval to extend the amortization periods for amortizing the unfunded liabilities would be retroactively null and void however the service will consider modifications of these conditions especially in the event that unforeseen circumstances beyond the control of the plan may cause the actual experience of the plan to fail the funded ratio condition an example of such an unforeseen circumstance would be market fluctuations which affect the value of the plan’s assets of course any request for a modification is considered another ruling_request and would be subject_to an additional user_fee your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized - please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the trustees of this plan to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the trustees of this plan covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa we have sent a copy of this letter to the manager ep classification in and to your authorized representative pursuant to a power_of_attorney on file in this office _to the manager ep compliance unit in - if you require further assistance in this matter please contact sincerely yours a let ames e holland jr manager employee_plans technical
